Eisii, J.
1. Where a father relinquishes the custody and control of his minor child to another, the latter, if a suitable and proper person to have such custody and control, is legally entitled thereto.
2. It is, on the hearing of a writ of habeas corpus, an improper exercise of discretion to render a judgment depriving one legally entitled to the custody of a minor child of the same and awarding such custody to another, when there is undisputed evidence showing the right and fitness of the former to have such custody, and no evidence to the contrary.
Submitted June 27,
Decided August 8, 1902.
Habeas corpus — certiorari. Before Judge Roberts. Irwin superior court. March 11, 1902.
W. W. Bennett, for plaintiff.
3. It results from the application of what is laid down above to the present case, that the court erred m not sustaining the certiorari.

Judgment reversed.

All the Justices concurring, except Lewis, J.-, absent.